TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-07-00499-CV


Jose Fernandez Galan Palau, Appellant

v.

Flor De Maria Navarro Sanchez, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT
NO. D-1-FM-06-002234, HONORABLE LORA J. LIVINGSTON, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

	Appellant has filed a motion to dismiss his appeal, stating that the trial court's later
ruling rendered the appeal moot.  Appellee, who earlier filed a motion seeking to have the appeal
dismissed for want of jurisdiction, has filed a motion opposing the dismissal of the appeal until we
assess sanctions against appellant.  We overrule appellee's motion for sanctions, but will assess all
costs on appeal against appellant.   We grant appellant's motion and dismiss the appeal.  Tex. R.
App. P. 42.1(a)(2).  We further grant Susan Norman's emergency motion to withdraw as appellant's
counsel, leaving appellant's additional retained attorney, Andres P. Chaumont, as counsel.

					___________________________________________
					David Puryear, Justice
Before Justices Patterson, Puryear and Pemberton
Dismissed on Appellant's Motion
Filed:   November 16, 2007